        Case 1:19-cv-00099-KGB Document 25 Filed 12/11/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                       BATESVILLE DIVISION

DORMONDA KING                                                        PLAINTIFF

V.                        No. 1:19CV00099-KGB-JTR

CAMPBELL, Director of Nursing,
McPherson Unit; JOSEPH E. HUGHES, M.D.;
and HUTCHINSON, Nurse, McPherson Unit                            DEFENDANTS


                                    ORDER

      On September 18, 2020, Defendants filed a Motion to Compel and an

accompanying Brief in Support. Docs. 21 & 22.

      Today, I entered a Recommended Disposition, in which I recommend this

case be dismissed due to a lack of prosecution. Accordingly, Defendants’ Motion to

Compel (Doc. 21) is DENIED, without prejudice, as moot.

      IT IS SO ORDERED this 11th day of December, 2020.



                                     ___________________________________
                                     UNITED STATES MAGISTRATE JUDGE
